                       Case 3:19-mc-01018
AO 106 (Rev. 04/10) Application for a Search Warrant       Document 1           Filed 11/26/19       Page 1 of 15


                                      UNITED STATES DISTRICT COURT
                                                                    for the
                                                             District of Oregon

              In the Matter of the Search of                           )
         (Briefly describe the property lo be searched                 )
          or identify the person by name and address)                  )          Case No.
U.S. Priority Mail Express parcels EJ132229945US and                   )
                    EJ 132229937US,                                    )
                                                                       )
                                                                                                  '19 -MC-10 18
              as described in Attachment A

                                             APPLICATION FOR A SEARCH WARRANT
        I , a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  U.S. Priority Mail Express parcel EJ132229945US and EJ132229937US, as described in Attachment A.

located in the
                   - - - - - - - - District of - - - - --
                                                        Oregon
                                                           =----- - - - - , there is now concealed {identify the
person or describe the property to be seized) :
 The information and items set forth in Attachment B hereto.


          The basis for the search under Fed. R. Crim. P. 41 (c) is (check one or more) :
                 r!/ evidence of a crime;
                 r!/ contraband, fruits of crime, or other items illegally possessed;
                 cr/ property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                         Offense Description
       21 U.S.C. § 841(a)(1)                      Unlawful Distribution of Controlled Substances and Conspiracy to do the same.
       21 U.S.C. §§ 843(b) and 846                Unlawful Use of Mail in Controlled Substance Violation and Conspiracy.
       18 U.S.C. § 1952(a)(1)                     Unlawful Use of the Mail with Intent to Distribute the Proceeds of Unlawful Activity.
         The application is based on these facts:
        See affidavit which is attached hereto and incorporated herein by this reference.


          M Continued on the attached sheet.
          0 Delayed notice of _ _ days (give exact ending date if more than 30 days: - - - - - ) is requested
            under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                           , ., -r========-;;-½e · , J         Az~
                                                                                              Applicant 's ~ ature

                                                                                       David L. Hardin , Postal Inspector
                                                                                              Printed name and title

Sworn to before me and signed in my presence.


Date: ~             - ~,
                       I
                             Pl/9
City and state: Portland, Oregon                                              Stacie F. Beckerman, United States Magistrate Judge
                                                                                              Printed name and title
           Case 3:19-mc-01018         Document 1            Filed 11/26/19                    Page 2 of 15


                                          Attachment A

                                     Parcel to be Searched:

The following U.S . Postal Service parcel, presently in the possession of the U.S. Postal

Inspection Service at the USPIS Portland Domicile, 7007 NE Cornfoot Dr. , Portland, OR 9721 8:

                         DESCRIPTION OF THE SUBJECT PARCEL

                                       Subject Parcel 1

 U.S. Priority Mail Express parcel number:           EJI 32229945US

 Sender name and address:                            Jeff Alban
                                                     2250 SE Albcor Rd
                                                     Port Saint Lucia, FL 34952

 Recipient name and address:                         Becca Williams
                                                     132 Holly St.
                                                     Shady Cove, OR 97539

 Parcel Type:                                        Priority Mail Express Padded Envelope

 Parcel Weight:                                      2 pounds, 10 ounces


                     I   PRIORITY


                         , _
                          *MAIL *
                         EXPRES!i.               B          IIIIIR          ~~~n
                                                                - -         ".:e-;';:!a.~,c   7
                                             111111 1111111
                                                  CJ l ll   zz, ,Ifs   US




Attachment A                                                                                             Page 1 of 2
           Case 3:19-mc-01018               Document 1       Filed 11/26/19                     Page 3 of 15


                                            Subject Parcel 2

 U.S. Priority Mail Express parcel number:                 EJ132229937US

 Sender name and address:                                  Jeff Alban
                                                           2250 SE Albcor Rd
                                                           Port Saint Lucia, FL 34952

 Recipient name and address:                               2728 West Main St.
                                                           (Attn: Rick) (Pro Pack)
                                                           Medford, OR 97501

Parcel Type:                                               Priority Mail Express Padded Envelope

Parcel Weight:                                             2 pounds, 10 ounces




                                                                II Ill Ill II  [J   132 22, ,31   us

                                                                 _,..~ .....   -      _..,...   ________




                          (;;, PEEL FROM THIS CORNER


                        111\11111111111
                          ,,,O00OOOOO1,
                                       11    ==~£n-
                                             10:1.5•12.5




Attachment A                                                                                               Page 2 of 2
            Case 3:19-mc-01018         Document 1      Filed 11/26/19     Page 4 of 15


                                          Attachment B

                                 Particular Things to be Seized:

       The following controlled substances, records, documents, and items that constitute
evidence, contraband, fruits, and/or instrumentalities of violations of the following federal
criminal statutes involving the unlawful use of the U.S. mails with intent to distribute controlled
substances and proceeds of the unlawful use of the U.S. mails with intent to distribute controlled
substances and proceeds of unlawful activity in violation of 21 U.S.C. §§ 841(a)(l), 843(b) and
846; and 18 U.S.C. § 1952(a)(l ), and criminal forfeiture related to drug trafficking, as provided
in 21 U.S.C. § 853:
       1.      Controlled substances, including marijuana, methamphetamine, cocaine, heroin,
               and any other illegal controlled substance listed in DEA Scheduling of Controlled
               Substances.
       2.      Currency and proceeds of controlled substance trafficking.
       3.      Packaging material and contents.
       4.      Any items of identification, records, correspondence, accounts, ledgers, pay-and-
               owe sheets, or other documents associated with the manufacture, distribution, or
               possession of controlled substances or the possession or distribution of currency
               and proceeds of controlled substance trafficking, or with the laundering of
               monetary instruments.




Attachment B                                                                            Page 1 of 1
             Case 3:19-mc-01018        Document 1       Filed 11/26/19      Page 5 of 15



DISTRICT OF OREGO , ss:                AFFIDA VJT OF DA YID HARDIN


                         Affidavit in Support of an Application Under
                      Rule 41 for a Warrant to Search and Seize Evidence

       I, David Hardin, being duly sworn, do hereby depose and state as follows:

                               Introduction and Agent Background

        1.      I am a Postal Inspector with the United States Postal Inspection Service (USPIS)

and have been since October 2018. I am currently assigned to the Portland, Oregon Domicile

Office of the USPIS. As a Postal Inspector, J am empowered by 18 U.S .C. § 3061 to conduct

investigations and to make arrests for offenses against the United States. As part of my duties, I

investigate incidents where the United States mail system is used for the purpose of transporting

non-mailable matter, including controlled substances such as marijuana, cocaine,

methamphetamine, and heroin, as well as proceeds of the sale of controlled substances. In

December 2008, I attended the Criminal Investigator Training Program at the Federal Law

Enforcement Training Center (F .L.E.T.C.) in Glynco, Georgia. From November 2008 to

February 2018 , I served as a U.S. Secret Service Special Agent. Prior to that, I served five years

in the U.S.    avy as an Intelligence Officer, achieving the rank of Lieutenant. In October 2018 ,

I completed a USPIS training course on Prohibited Mailings involving narcotics.

       2.       I submit this affidavit in support of an application under Rule 41 of the Federal

Rules of Criminal Procedure for a search warrant authorizing the search of U .. Priority Mail

Express parcels EJ132229945US (hereinafter "Subject Parcel 1"), and EJ 132229937US

(hereinafter "Subject Parcel 2"), for evidence, contraband, fruits , and instrumentalities of

violations of the federal criminal statutes involving the Unlawful Use of the U.S. Mail with

Intent to Distribute Proceeds of Unlawful Activity, in vio lation of 18 U.S.C. § 1952(a)(l); the

 Page 1 - Affidavit of David Hardin
            Case 3:19-mc-01018         Document 1       Filed 11/26/19       Page 6 of 15



Unlawful Use of a Communication Facility (U .S. Mail) to Distribute Controlled Substances, in

violation of21 U.S.C. § 843(b), and Conspiracy to commit this offense, in violation of21 U.S.C.

§ 846; the Distribution of Controlled Substances, in violation of21 U.S.C. § 84l(a)(l), and

Conspiracy to commit this offense, in violation of 21 U.S.C. § 846; and criminal forfeiture

related to drug trafficking, as provided in 21 U.S.C. § 853. The parcels are presently in the

possession of the U.S. Postal Inspection Service at the US PIS Portland Domicile, 7007 NE

Cornfoot Rd., Portland, OR 97218, as described in Attachment A. As set forth below, I have

probable cause to believe that such property and items, as described in Attachment B, will be

found in Subject Parcel 1 and Subject Parcel 2, as described in Attachment A.

       3.      This affidavit is intended to show only that there is sufficient probable cause for

the requested warrant and does not set forth all of my knowledge about this matter. The facts

set forth in this affidavit are based on my own personal knowledge, knowledge obtained from

other individuals during my participation in this investigation, including other law enforcement

officers, a review of records related to this investigation, and information gained through my

training and experience.

                                          Applicable Law

       4.      Title 18 U.S.C. § 1952(a)(l) provides that it is unlawful to use the mail to

distribute the proceeds of any unlawful activity. Title 21 U.S.C. §§ 841 and 846 provide that it is

unlawful to distribute or conspire to distribute controlled substances. Title 21 U.S.C. §§ 843(b)

and_846 provide that it is unlawful to use a communication facility, including the U.S. Mail, to

di stribute or conspire to distribute controlled substances. Title 21 U.S.C. § 853 provides for the

criminal forfeiture of proceeds and instrumentalities related to dru g trafficking.




 Page 2 - Affidavit of David Hardin
             Case 3:19-mc-01018         Document 1        Filed 11/26/19       Page 7 of 15



       Training and Experience on Controlled Substances Sent Through the U.S. Mail

        5.      I know from my training and experience that drug traffickers frequently use U.S.

Postal Service Priority Mail Express and Priority Mail services to ship controlled substances,

including marijuana, cocaine, heroin, and methamphetamine. I know from my training and

experience that illegal drug recipients often use U.S. Postal Service Priority Mail Express and

Priority Mail services to ship the proceeds of the illegal sale of controlled substances, or moneys

used or intended to be used to facilitate the illegal sale of controlled substances, in cash, or other

controlled substances, to suppliers of controlled substances. I know from training and

discussions with other law enforcement officers that these controlled substances, proceeds of the

illegal sale of control led substances, and funds related to the facilitation of the illegal sale of

controlled substances are often found during parcel investigations and interdictions.

        6.      Based on my experience, training, and discussions with other law enforcement

officers experienced in drug investigations, I know Oregon is a marijuana source state for the

mailing of controlled substances to destination locations across the United States. Current

Oregon state laws permitting the recreational and medical growth, purchase, and possession of

marijuana provide individuals with significant quantities of marijuana, which can be illegally

mailed to other states where marijuana is illegal and less available. Accordingly, marijuana

sales are substantially more profitable outside the state of Oregon than they are inside the state of

Oregon. I know from my training and experience that controlled substances, especially

marijuana, are frequently mailed from Oregon to other states and that cash payments are mailed

back to Oregon drug suppliers in return.

       7.       Based on my experience, training, and discussions with other law enforcement

officers experienced in drug investigations, I know that certain indicators often exist when drug

 Page 3 - Affidavit of David Hardin
             Case 3:19-mc-01018          Document 1     Filed 11/26/19      Page 8 of 15



traffickers use the U.S. mai Is to ship controlled substances, proceeds of the sale of controlled

substances, or funds to facilitate the sale of controlled substances from one location to another.

        8.      Drug traffickers use U.S. Postal Service Priority Mail Express and Priority Mail

services because of the reliability of delivery, speed of delivery, low cost, the customer's ability

to track the package 's shipment on line, as well as the low risk of detection by law enforcement.

 hippers using U.S. Postal Service Priority Mail Express and Priority Mail services pay for the

benefit of being able to confirm the delivery of the parcel by checking the U.S. Postal Service

website or calling a toll-free number.

        9.      I know from my training and experience that U.S. Postal Service Priority Mail

Express is used primarily for business-related mailings. Unlike typical U.S. Postal Service

Priority Mail Express business mailings, which usually have typed labels, packages containing

controlled substances, proceeds, and/or facilitation funds often have handwritten address

information. The handwritten label on U.S. Postal Service Priority Mail Express packages

containing controlled substances and/or proceeds usually does not contain a business account

number and/or credit card number. This is an indication that the sender likely paid cash. A

credit card or business account number would better enable law enforcement officers to connect

the package to identifiable individuals. I further know that drug traffickers who use U.S. Postal

Service Priority Mail Express services often either waive or do not request a recipient signature

upon delivery of the mail parcel. This can allow the parcel to be delivered without the

addressee or the addressee's agent having to sign for the parcel, contingent upon the parcel being

left in a secure location at the address.

        10.     I know from my training and experience that drug traffickers who mail controlled

substances, and the drug purchasers who send payment in the form of cash or other drugs, often

 Page 4 - Affidavit of David Hardin
          Case 3:19-mc-01018           Document 1        Filed 11/26/19       Page 9 of 15



use false or incomplete information in labeling the parcels. In this way, drug traffickers can

distance themselves from the package containing controlled substances, the proceeds of the sale

of the controlled substances, or facilitation funds in the event the package is intercepted by law

enforcement.

        11.     I know from my training and experience that drug traffickers who mail controlled

substances, proceeds of the illegal sale of controlled substances, and facilitation funds are often

aware that parcels are inspected by trained canines. Accordingly, drug traffickers often attempt

to wrap their parcels, and the contents of their parcels, in a manner they believe will disguise the

odor and contents of the items in the parcels. In order to conceal the distinctive smell of

controlled substances from certified controlled substance detection canines, these packages are

sometimes sealed with the use of tape around the seams. Also, the parcels often contain other

parcels which are carefully sealed to prevent the escape of odors. Sometimes perfumes, coffee,

dryer sheets, tobacco, or other strong-smelling substances are used to mask the odor of the

controlled substances, proceeds of the illegal sale of control led substances, and/or faci Iitation

funds being shipped.

                                   Statement of Probable Cause

        12.     On November 22, 2019, I went to the U.S. Postal Service Portland Processing

and Distribution Center/Facility (PDC/PDF), located at 7007 Cornfoot Rd, Portland, OR 97218

as part of my regular investigatory duties. 1 reviewed parcels for delivery in Oregon that were

mailed from other states.   I saw that Subject Parcel 1 was addressed from "Jeff Alban, 2250 SE

Abcor Rd, Port Saint Lucie, FL 34952" and to "Becca Williams, 132 Holly St, Shady Cove, OR

97539 ." The parcel weighed 2 pounds, 10 ounces, the scheduled date of delivery was

 ovember 23 , 2019 before 3 :00 p.m. , and the mailer paid $26.20 in cash to purchase the postage.

 Page 5 - Affidavit of David Hardin
         Case 3:19-mc-01018                  Document 1   Filed 11/26/19   Page 10 of 15



I noticed the mailing label was handwritten and it app~ared it was addressed from a private

indiv idual to another private individual. An image of Subject Parcel 1 is provided below:



                    PRIORIT~
                     *MAIL*
                                                          B
                    E     PR E S S"                           1111111
                                                                                    n
                   '
                   IJ'NITED
                            ST,4TES
                          SERVICE•
                                      I   PRIORITY
                                           MAIL
                                          EXPREss·




                                                                             PON,..QUIST




       13 .    The "Signature Required" service on USPS Priority Mail Express parcels requires

the parcel be received by an individual who must sign for the parcel and provide their name. I

know from my training and experience that drug traffickers who mail contro lled substances, and

the drug purchasers who send payment in the form of cash or other drugs normally do not

request the Signature Required service to avoid law enforcement identifying the true recipient of

parcels. In this way, drug traffickers can distance themselves from the package containing

controlled substances or from the proceeds of the sale of the controlled substances in the event


 Page 6 - Affidavit of David Hardin
         Case 3:19-mc-01018           Document 1       Filed 11/26/19      Page 11 of 15



the package is intercepted by law enforcement. I observed the Signature Required box on the

label of Subject Parcel 1 was not checked by the mailer.

        14.      I reviewed USPS business records and determined from September 12, 2019 to

November 21, 2019 the recipient address received four parcels from Port Saint Lucie, Florida,

matching the description of the seized parcel (Express Mail parcels, weighing 1-3 pounds and

similar postage cost). I reviewed USPS business records and determined for October 2019 to

November 2019 the sender address received four parcels from Medford, Oregon, matching the

profile of outbound marijuana product (seize, weight and postage cost of parcels).

        15.      Criminal history checks for Jeff Alban returned a 2017 arrest in Florida for

marijuana possession with intent to sell and a 2018 arrest in Florida for marijuana possession

over 20 grams.

       16.       On November 22, 2019, Portland Police Bureau H.I.T. Officer S. Groshong, a

Certified Controlled Substance Dog Handler and his certified controlled substance detection dog

Rex, responded to the USPIS Portland Domicile located at 7007 NE Cornfoot Dr. , Portland, OR

97218. I prepared a " line" of parcels of similar size and appearance to Subject Parcel 1.

H.1.T. Officer Groshong and his certified controlled substance detection dog Rex " proofed" the

line and the area surrounding the line. Proofing a line of parcels is the process by which a

controlled substance dog handler deploys a controlled substance detection dog on a line of

control parcels to confirm that none of the control parcels are emitting the odor of controlled

substance the controlled substance detection dog is trained to detect. Officer Groshong stated

Rex did not alert to the presence of the odor of controlled substance on the parcels in the line or

the area surrounding the line at that time. Officer Groshong and Rex left the immediate area

and I put Subject Parcel 1 in the line in a position unknown to Officer Groshong and Rex.


 Page 7 - Affidavit of David Hardin
          Case 3:19-mc-01018          Document 1        Filed 11/26/19       Page 12 of 15



Officer Groshong returned to the line and deployed Rex on the line of parcels. Officer

Groshong told me Rex alerted , in the manner he is trained, to the presence of the odor of

controlled substance on Subject Parcel 1. Rex did not alert to any of the other parcels in the

line. Officer Groshong and Rex ' s qualifications, training, and training accuracy rate are set

forth in Exh ibit l , attached hereto and incorporated herein.

        17.    On November 22, 2019, at 09:45 a.m., I scanned Subject Parcel 1, "Seized by

Law Enforcement" in the USPS Product Tracking and Reporting (PTR) system. The PTR system

allows customers to check and/or receive updates to the progress of parcels as they travel

through the USPS delivery system. The " Seized by Law Enforcement' entry tells the customer

to contact the U PIS to make inquiries about the status of seized parcels.

        18.    I reviewed USPS business records and determined customers made multiple

inquiries, from the same Internet Protocol (IP) Address, using USPS .com, on      ovember 22,

20 I 9 to determine the status of Subject Parcel 1 and Subject Parcel 2.     Further review of

USPS business records d termined Subject Parcel 1 and Subject Parcel 2 were mailed during

the same transaction in Port Saint Lucie, Florida.    USPS business records determined Subject

Parcel 2 was in transit to the Medford, OR Mail Processing Center, 2195 Sage Rd. , Medford,

OR 97501. I contacted emp loyees of the Medford Processing Center and asked them to send the

parcel to USPIS Portland before the expected delivery date of November 23 , 2019 at 3:00 p.m.

        19.    On    ovember 23 , 2019, I went to the U.S. Postal Service Portland Processing and

Distribution Center/Facility and located Subject Parcel 2.       I saw Subject Parcel 2 was

addressed from "Jeff Alban, 2250 SE Abcor Rd, Port Saint Lucie, FL 34952" and to "2728 West

Main St. (Attn:Rick) Medford, OR (Pro Pack) 9750 I." The parcel weighed 2 pounds, 10

ounces, the scheduled date of delivery was November 23 , 2019 before 3:00 p.m., and the mailer


 Page 8 - Affidavit of David Hardin
           Case 3:19-mc-01018                          Document 1                                   Filed 11/26/19                 Page 13 of 15



paid $26.20 in cash to purchase the postage. I noticed the handwriting on Subject Parcel 1 and

Subject Parcel 2 were identical in appearance. An image of Subject Parcel 2 is provided

below:




                                                                  __.
                                                       i!l!ll~~!llll!lll!I--MO'-
                                                               ,__.,._._.                          __
                                                                     ---     ~'-.;;.,_;;;._..=.;i.::;::::,;:;=,:ri:==:-'"-"t=a=-,==----1

                                                                                                                                 ----- ---
                                                                                                                                        -......
                                                                -· ·------~~~-;i--l=== +--.;;;;;ar,;;::.' -------1
                             ~'lc}S   W'~.\- ma.;,~-
                               ftlcJW"(/,, Or    r,
                           ·••ai&..-.-oio,
                                                9
                           ...1..!l..£..J2..J_ ____ _
                      L    . ,., ........ ~ . . . . . . . . . . . . . . . . . . . . . IIN!2>Wll.
                           • .,....._......,
                                                                                                        _, _


                                                                                                        "'-=·=·-=
                                                                                                                    a-
                                                                                                                    c~
                                                                                                                         .....,.....,_


                                                                                                                - =-,,. . . -==-=-----~
                                                                                                                                                  J
                          (;J PEEL FROM THIS CORNER

                         111m111im1
                          ,1100000000,,
                                                                 ===;. -
                                                                  o:•.s•U..1




         20.   On November 23, 2019, at 12:09 p.m., I scanned Subject Parcel 2, " Seized by

Law Enforcement" in the USPS Product Tracking and Reporting (PTR) system.

         21.   Based on my training and experience, Subject Parcel 1 and Subject Parcel 2

appear to contain drugs or drug proceeds, based on the positive canine examination results of

Subject Parcel 1 detailed above, the package weight, the recipient address, sender information

and other observations discussed in more detail above. I have probable cause to believe, and do



 Page 9 - Affidavit of David Hardin
          Case 3:19-mc-01018          Document 1       Filed 11/26/19       Page 14 of 15



believe, that a search of the Subject Parcel 1 and Subject Parcel 2 will yield evidence of

contraband, fruits , and instrumentalities of violations of the federal criminal statutes described

above.

                                             Conclusion

         22.   Based on the foregoing, I have probable cause to believe, and I do believe, that

Subject Parcel 1 and Subject Parcel 2 more completely described in Attachment A, contains

evidence of contraband, fruits, and instrumentalities of violations of the federal criminal statutes

involving the Unlawful Use of the U.S. Mail with Intent to Distribute Proceeds of Unlawful

Activity, in violation of 18 U.S.C. § 1952(a)(l); the Unlawful Use of a Communication Facility

(U.S. Mail) to Distribute Controlled Substances, in violation of21 U.S.C. § 843(6), and

Conspiracy to commit this offense, in violation of21 U .. C. § 846; the Distribution of

Controlled Substances, in violation of 21 U.S.C. § 841(a)(l), and Conspiracy to commit this

offense, in violation of21 U.S.C. § 846; and criminal forfeiture related to drug trafficking, as

provided in 21 U.S.C. § 853. As set forth above, I have probable cause to believe that such

property and items, as described in Attachment B, will be found in Subject Parcel 1 and

Subject Parcel 2 described in Attachment A. I therefore request that the Court issue a warrant

authorizing the search of Subject Parcel 1 and Subject Parcel 2 described in Attachment A for

the items listed in Attachment B and the seizure of any such items found.

II II

II II

II I/

I I II




 Page 10 -Affidavit of David Hardin
         Case 3:19-mc-01018          Document 1        Filed 11/26/19      Page 15 of 15



       23 .    Prior to being submitted to the Court, this affidavit, the accompanying

application, and the requested search warrant were all reviewed by Assistant United States

Attorney (AUSA) Lewis Burkhart and AUSA Burkhart advised me that, in his opinion, the

affidavit and application are legally and factually sufficient to establish probable cause to support

the issuance of the requested warrant.




                                                      0S~1~-
                                                      DA YID L. HARDIN                ~
                                                      US Postal Inspector
                                                      United States Postal Inspection Service

       Subscribed and sworn to before me this    ;Jt,tl, day of     ovember 2019 .



                                                                                . BECKERMAN
                                                      United States Magistrate Judge




 Page 11 - Affid avit of David Ha rdin
